Citation Nr: 1611113	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-49 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a service-connected right knee condition, diagnosed as traumatic arthritis/mild synovitis with degenerative arthritis.

2. Entitlement to service connection for hypertension, to include as secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.H., R.B.



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to January 1988.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a central office hearing held in July 2013, before the undersigned Acting Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  The case is now under the jurisdiction of the Roanoke, Virginia RO.

This case was most recently before the Board in March 2014 when it was remanded for additional development.  Subsequently, in an August 2014 rating decision, the Veteran's right knee disability rating was increased to a temporary 100 percent, effective June 18, 2014, and 30 percent from August 1, 2015, for status post total right knee replacement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary before the claims can be adjudicated.  The record includes evidence that the Veteran underwent VA knee examination in May 2014 and a total right knee replacement in June 2014.  Thereafter, while the Veteran again underwent a VA knee examination in November 2014, with respect to the impact of the knee on the Veteran's employment, the examiner merely noted that the Veteran's right knee disability impacted on his ability to do certain occupational tasks and that the Veteran claimed he could not work because of his knee.  An updated VA examination should therefore be obtained to assess the current nature and severity of the Veteran's right knee condition and the extent to which it precludes him from securing or following a substantially gainful occupation.

Further, the March 2014 Board remand directed the VA examiner to opine whether the Veteran's hypertension was at least as likely as not aggravated by his right knee condition and to comment on an August 2013 letter from Dr. V.O. suggesting a relationship between the Veteran's right knee disorder and his hypertension.  Unfortunately, the examiner failed to do so.  An additional opinion with complete rationale must be obtained.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of the service-connected right knee disorder.  The examiner should review the claims folder in conjunction with the examination, and note that such review was accomplished.  All necessary tests and studies should be conducted. 

The examiner should fully describe the disability symptoms and impairment of the Veteran's right knee, and specifically note the presence or absence of instability and/or subluxation of the right knee, and if present, its degree of severity.  Range of motion testing and assessments of functional impairment due to pain on motion and use must be included.  If there is functional impairment due to pain, an assessment of the degree of impairment should be provided.  The examiner should describe whether pain significantly limits functional ability during any flare-ups or when the right knee is used repeatedly.  The presence of ankylosis should be noted along with the degree in which the knee is fixed.  The examiner should also specifically address the extent to which the Veteran's right knee disability precludes him from securing or following a substantially gainful occupation.

In addition, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's hypertension was aggravated by his service-connected right knee disability.

The examiner is asked to comment on the August 2013 letter from V.O., M.D. indicating that the Veteran's right knee osteoarthritis "limits his mobility making it difficult to exercise and control his weight which in turn could contribute to his poor blood pressure control."  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


